Title: To James Madison from William Lyman, 6 December 1804 (Abstract)
From: Lyman, William
To: Madison, James


6 December 1804, “Barnys Hotel District of Columbia.” “I waited several Times this day at the Office of State to know your further pleasure not less than to perform the due Homage of my Respects and to acquaint you that I leave this place tomorrow morning early for New York where I will remain untill further Notices from you which permit me to say I hope will not be many days and from whence I will again have the Honor to address you with further Advice of my progress.”
